--------------------------------------------------------------------------------

Exhibit 10-1

[English Translation from Hong Kong lawyer]

GUANGDONG AIRPORT MANAGEMENT GROUP CORPORATION  

GD Airport Group Letter ( 2006 ) No 70

Re:

Letter regarding verification and investigation of the agreement between
Guangzhou Chuangrun Advertising Co Ltd and Guangzhou Baiyun International
Airport Co Ltd

Canadian Consulate General, Guangzhou Office:

Upon receiving the letter from the President of Actionview International Inc and
related commercial agreement through your esteemed office, our President takes
this matter very seriously and instructed the related departments to investigate
the matter. We herby reply to your letter as follows:

1.

Guangzhou Baiyan International Airport Co Ltd does not have the right to conduct
business relating to advertising of the Guangzhou Baiyun Internation Airport

“Guangzhou Baiyan International Airport Co Ltd ”, established in 1999, is the
project legal entity for the construction of the new Baiyuan International.
Guangzhou Baiyun International Airport’s advertising business has always been
operated by Guangzhou Baiyun International Advertising Co Ltd, which is a
subsidiary of Guangzhou Baiyun International Airport Holdings Co Ltd. (listed
company , independent legal entity ). Therefore, “ Guangzhou Baiyan
International Airport Co Ltd. ” has never obtained the right to operate the
airport’s advertising business and, in fact, has never commenced the operation
of airport advertising business

2.

Guangzhou Baiyan International Airport Co Ltd has never signed “ Agreement ”
with Guangzhou Chuangrun Advertising Co Ltd

Guangzhou Baiyan International Co Ltd has established a strict signatory
management system. Contracts (or agreements) with outsiders must go through the
investigation and reporting by internal business department, and approved by the
department head before it can be signed and sealed. After our careful internal
verification and investigation, we have not found any record relating to sealing
with Guangzhou Chuangrun Advertising Co Ltd. on or about 11th March, 2005. At
the same time, according to identification and verification by the personnel
responsible for the management of the company’s seal, the seal and signature of
the legal representative of Guangzhou Baiyun International Airport Co. Ltd. on
the last page of the “Agreement” signed on 11th March, 2005 which your esteemed
offie transmitted to us are forgeries. We are unable to verify the other on the
other agreement (dated 28th November, 2004) as it is not sealed nor signed.

3.

There have been multiple incidents of fraud by criminals using the name of
Guangzhou Baiyan International Airport during the periods of construction and
operation of the airport

According to information provided by the airport police department, from the
commencement of the relocation and construction of the Guangzhou Baiyun
International Airport, there have been multiple incidents of criminal offences
by criminal elements in society using the name of the airport authority or
airport senior executives to solicit works, sub-contract business to
fraudulently obtain “Guarantee Deposit”, Management Fee” and a number of people
have been punished under Chinese law.

Being the victim suffering damage to its image and interests will continue to
pay attention to this matter and reserve the right to take action against
malicious infringers.

 

[seal of the GuangDong Airport
Management Group Corporation]
August 16, 2006

 

Subject Glossary: Investigation        Advertising Cooperation        Agreement
Letter
Contact Person: Zhang Long Ping                                             
Contact Tel: 86130378
Guangdong Airport Management Group Corporation                      17th August,
2006

--------------------------------------------------------------------------------